Citation Nr: 1637878	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left knee disability is related to active service.  His service treatment records include records in March 1974 of treatment for a reported ongoing left knee disability exacerbated by a recent twisting injury,      with an assessed strain versus tear of the medial collateral ligament, treated with cylindrical cast and light duty.  

The first post-service treatment records are private records of treatment for assessed significant arthritis in 2009.  X-rays revealed arthritis, and degenerative meniscus tears were also identified.  The Veteran ultimately underwent a total left knee replacement at a non-VA facility in November 2009.  

The Veteran was afforded a VA examination in March 2012 to address the claimed left knee disability, and the examiner opined that the condition was not at least as likely as not related to service, based in part on the absence of left knee symptoms following service.  However, the Board noted that there were submitted lay statements supporting a symptomatic left knee over many years following service.  The Board remanded for a new, records-based examination including consideration of lay statements of record.  This examination was conducted in November 2015.  

The November 2015 VA examiner reviewed the record, and provided an opinion agreeing with the VA examiner in March 2012 that it was not at least as likely as not that the Veteran's left knee status post knee replacement was due to or the result of service including injuries in service.  However, the November 2015 examiner twice in the examination report noted that there were not x-rays of the right knee   of record for comparison, which x-rays would have allowed the examiner to more accurately ascertain the likely etiology of the claimed left knee disability.  The Board now concludes that a new in-person VA examination is warranted, to include x-rays of the right knee for comparison with the documented private evaluations of the left knee before knee replacement, to better ascertain the likelihood that the Veteran's left knee disability is causally linked to service.  The United States Court of Appeals for Veterans Claims (Court) has recently held, albeit in a rating context, that disability in the contralateral side is relevant to the assessment of disability present in a joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, the VA examiner has highlighted the relevance of ascertaining, for comparison purposes, the nature of any disability present in the right knee.  The Board now finds that a physical examination should be conducted including examination of the right knee.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses,      and approximate dates of treatment by any healthcare providers, both VA and private, who treated him for      the left or right knee.  After securing necessary releases, request copies of any records not already associated    with the record.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2. Then, afford the Veteran a new in-person VA examination of the knees to address the claim for service connection for the left knee.  The claims file must be reviewed in conjunction with the examination.  The examiner is asked to examine both knees, obtain x-rays       of the right knee if none have been obtained, and provide an opinion as to whether it is at least as likely as not      (50 percent probability or greater) that the Veteran's current left knee disability arose in service or is otherwise related to service.  In rendering this opinion, the examiner must consider post-service lay statements informing of     a history of symptomatic left knee since service and discuss the comparison of extent of disability prior to    knee replacement in the left knee with that shown in      the right knee including by x-ray findings, as suggested  as being necessary by the November 2015 examiner.  

The rationale for any opinion expressed should be provided.  If the examiner cannot provide an opinion without resorting to medically unsupported speculation, the examiner should explain why this is the case. 

3.  After completing the requested action and any addition action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




